Title: From George Washington to John Jacob Mytinger, 7 September 1781
From: Washington, George
To: Mytinger, John Jacob


                  
                     sir
                      7 September 1781
                  
                  After leaving at this Place with me Two Dragoons, you will imediately proceed on with the others of your Comand, over the lower Ferry of Susquehannah, upon the Road to Baltimore—to which latter Place you will go on, & wait my Arrival there, unless you receive further Orders from me.  Given at Head Quarters the Head of Elk this 7th Day of Septemr 1781.
                   
               